Citation Nr: 0940634	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  09-30 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1944 to May 1946.

This matter arises before the Board of Veterans' Appeals 
(Board) from an August 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent evidence of record demonstrates that the 
Veteran's claimed tinnitus is not related to his active 
military service.


CONCLUSION OF LAW

The Veteran's claimed tinnitus was not incurred in or 
aggravated by his active military service.  38 U.S.C.A. 
§§ 1110, 1112, 1154(b), 5103, 5103A (West 2002); C.F.R. 
§§ 3.159, 3.303, 3.304(d) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Veteran filed his claim in March 2008, asserting that he 
currently suffers from tinnitus and has suffered from 
tinnitus intermittently since his period of active military 
service.  In May 2008 correspondence, the RO advised the 
Veteran of what the evidence must show to establish 
entitlement to service connection for his claimed disorder 
and described the types of evidence that the Veteran should 
submit in support of his claim.  The RO also explained what 
evidence VA would obtain and make reasonable efforts to 
obtain on the Veteran's behalf in support of the claim.  
Furthermore, the May 2008 VCAA notice letter contained a 
description of the elements of degree of disability and 
effective date.  

The Board further notes that the Veteran was provided with a 
copy of the August 2008 rating decision and the August 2009 
statement of the case (SOC), which cumulatively included a 
discussion of the facts of the claim, notification of the 
basis of the decision, and a summary of the evidence 
considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with an audiological examination in June 2008, 
obtained the Veteran's VA treatment records, and associated 
the Veteran's service treatment records (STRs) with the 
claims file.  The Board deems the audiological examination 
adequate in conjunction with the other evidence of record as 
explained below. 

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claim.  Accordingly, 
the Board will proceed with appellate review.  

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992). 

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2009).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service if consistent 
with the circumstances, conditions, or hardships of such 
service, notwithstanding the fact that there is no official 
record of such incurrence or aggravation in such service, 
and, to that end, shall resolve every reasonable doubt in 
favor of the veteran.  Service connection of such injury or 
disease may be rebutted by clear and convincing evidence to 
the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2009).  The evidence of record indicates that the 
Veteran is in receipt of the combat infantryman badge, 
demonstrating that he engaged in combat with the enemy.  As 
such, the presumptions afforded combat veterans are 
applicable to his claim.

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Analysis

The Veteran submitted a claim for entitlement to service 
connection for tinnitus in March 2008, contending that he 
sustained acoustic trauma during his military service that 
has resulted in his current disability.  The Veteran asserts 
that shooting guns, including the M-1, BAR, and bazooka, as 
an infantryman during World War Two caused the ringing in his 
ears.  He further claims that he was in the vicinity or tanks 
when they fired their guns during combat and was not provided 
hearing protection.  Finally, the Veteran contends that his 
ears have been ringing intermittently since his active 
military service.  
 
The medical evidence of record indicates that the Veteran has 
never been diagnosed with tinnitus.  The RO afforded the 
Veteran a compensation and pension examination with a VA 
audiologist in June 2008.  The audiologist noted that the 
Veteran's chief complaint was bilateral hearing loss and that 
he did not report tinnitus during the examination.  After 
stating that the purpose of the examination was to provide an 
opinion as to whether the Veteran's tinnitus was related to 
his active military service, the audiologist repeated that 
the Veteran did not report tinnitus during the examination.  
The Board notes that three months later, in September 2008, 
the Veteran filed his notice of disagreement containing his 
assertion that he told the audiologist that he had ringing in 
his ears.  
       
The record also reveals that the Veteran received treatment 
from the Detroit VA medical Center (VAMC) on at least three 
occasions prior to the June 2008 compensation and pension 
examination.  In April 2008, he presented to the VAMC to pick 
up his new hearing aids.  The Veteran reported good sound 
quality and a comfortable fit bilaterally.  On the same day 
the Veteran signed his informal claim in March 2008, the VA 
audiologist tested his hearing and found that the Veteran's 
pure tone thresholds were unrepeatable, inconsistent, and 
exaggerated.  The Veteran did not claim that he suffered from 
tinnitus or that he heard ringing in his ears at either of 
these consultations.  Moreover, in a June 2007 audiological 
consultation, almost a year before he filed his claim, the 
audiologist noted that the Veteran did not have tinnitus. 

Although the Veteran's service treatment records indicate 
that his hearing was found normal upon his separation from 
active military service in May 1946, his exposure to acoustic 
trauma in service is conceded as a result of his combat 
veteran status.  Additionally, the Veteran is competent to 
testify that he has heard ringing in his ears since service.  
Indeed, the Veteran stated just that in his informal claim, 
notice of disagreement, and substantive appeal.  
Nevertheless, the Board finds the Veteran's assertions 
unpersuasive in light of the competent medical evidence of 
record.  On more than one occasion, both before and after the 
Veteran filed his claim, a VA audiologist noted that the 
Veteran did not report or have tinnitus.  In other 
audiological treatment records, there is simply no mention of 
tinnitus.  Finally, the record does not contain a competent 
medical opinion linking the Veteran's purported tinnitus to 
his active military service.   
  
Thus, the Board has considered the June 2008 compensation and 
pension examiner's report stating that the Veteran did not 
report tinnitus, the June 2007 to April 2008 VA treatment 
records, and the Veteran's own statements.  The record does 
not contain a single treatment record or examination report 
that found that the Veteran had tinnitus during the course of 
his appeal.  The fact that the Veteran did not report having 
tinnitus during examinations, including the VA examination in 
June 2008 conducted in part to determine whether he had 
tinnitus as the result of service weighs against his claim.  
Therefore, the Board finds that the Veteran's statements 
regarding the ringing in his ears since service, when weighed 
against this medical history on examination, are not 
persuasive and that the preponderance of the evidence weighs 
against his claim of entitlement to service connection for 
tinnitus. 

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the claim and that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).     




ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
Steven L. Cohn
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


